Title: To Alexander Hamilton from Oliver Wolcott, Junior, 3 September 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T: DC. O. 3. Sepr 1793.

I have no recollection of Mr. Anthony Singletons application to fund Certificates of Regd. Debt, and unless the Certificates are presented I cannot judge whether there are any valid objections against complying with his request.
I well recollect that in the year 1791, it was a standing rule to admit no transfer of any Certificates issued by Mr. Nourse without a power of Attorney. It was found however that a description of Certificates had been issued in 1782. in which there was contained no notion that they were transferable only by personal appearance or by power of Attorney. On account of the peculiar circumstances attending this issuing of Certificates, the rule was in 1792, so far relaxed, that when there appeared to have been a common assignment & where no counter claim had been exhibited; transfers were permitted, upon receiving a bond of indemnity from the party.
I find that Joseph Follet has a Credit existing for 111. ⁶⁰⁄₂₀ & I presume that the Certificate is of that kind, which may be transferred according to their present rule without a formal power of Attorney, in giving bond &ca. If however the Certificates contain a notion of its being transferrable only by personal appearance or by power of atty. it will not be consistent with the rules of the Treasy. to permit a transfer without a regular power of Atty is produced.
As I have no knowledge of this particular case it is impossible to give any opinion upon it, but if Mr. S——. will send his papers, the business shall be either compleated in the customary mode, or the objections specially stated.

Hn. A H.

